Citation Nr: 1759773	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-00 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from July 2001 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  Subsequently, jurisdiction of the claim was transferred to the RO in Roanoke, Virginia.  

This matter was previously before the Board in June 2014, July 2016 and June 2017, when it was remanded for further development.  It has now been returned to the Board for further appellate review. 

As noted in the previous remands, the Veteran requested a videoconference hearing before a Veterans Law Judge in a September 2013 statement.  He subsequently withdrew his hearing request in November 2015.  38 C.F.R. § 20.704 (2017).

The record before the Board consists of electronic records in Virtual VA and the Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's service-connected hypertension has required continuous medication for control and diastolic pressure is 110 or more.  


CONCLUSION OF LAW

The criteria for an initial disability rating of 20 percent for hypertension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2017).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in February and July 2009 letters, prior to the April 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran have been obtained.  In addition, the Veteran was afforded a VA examination in February 2010.  Further, VA scheduled examinations multiple times but the Veteran failed to appear at the scheduled examinations.  Particularly, the Board remanded the case in June 2017 for a new examination but the Veteran did not appear to the examination when it was scheduled.  As such, VA has met its duty to assist and the Board will adjudicate the claim on the evidence of record.  In addition, the Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.
Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In both initial rating claims and normal increased rating claims, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's hypertension has been evaluated under Diagnostic Code 7101, which pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that diagnostic code, a 10 percent rating is assigned for diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more, or where an individual with a history of diastolic pressure predominantly 100 or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability under review, except as noted below. 

The Veteran filed a claim for service connection for hypertension in February 2009.  The RO subsequently granted the claim, and assigned a 10 percent rating in an April 2010 rating decision.  Thereafter, the Veteran submitted a notice of disagreement (NOD) in November 2010 and the RO issued a statement of the case (SOC) continuing the 10 percent rating in December 2011.  The Veteran substantially appealed his claim in January 2012. 

Initially, the Board notes it remanded the case, twice, for the Veteran to undergo a VA examination.  However, the Veteran failed to attend either scheduled examination.  As such, the Board will adjudicate the matter on the evidence of record.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (finding that the duty to assist is not a one-way street).  

A complete review of the record reveals multiple blood pressure readings throughout the Veteran's time in service, as well as after service.  A service treatment record (STR) from a May 2001 physical examination indicates the Veteran's blood pressure was 113 systolic and 68 diastolic.  A blood pressure reading from June 2002 was 124/65, while during a September 2003 examination, the Veteran's blood pressure recorded at 124/65.  The STRs also contain a blood pressure reading from January 2008, toward the end of the Veteran's active duty service, recorded as 127/73.  

After service, the Veteran underwent a VA examination in February 2010.  While the examination was general in nature, the examiner addressed the Veteran's hypertension.  During the examination, the Veteran's blood pressure readings were 134/94, 132/96, 132/92.  A second set of readings was taken on March 22, 2010 and resulted in two sets of blood pressure readings.  The first set of readings were 146/110, 144/98, and 138/108.  The second set of readings were 130/98, 140/110, and 140/90.  

VA clinical records dated October 2013 show the Veteran's blood pressure at 138/91.  Then, in February 2014, VA treatment records show his blood pressure at 134/84.  Records from September 2014 contain three separate blood pressure readings, which were 84/58, 139/99, and 122/90.  Likewise, three readings from October 2014 indicate the Veteran's blood pressure was 138/95, 140/90, and 114/74.  In January, August, and September 2015, the Veteran's blood pressure was recorded at 142/92, 125/87, and 128/85, respectively.  The last blood pressure readings in the record are two from January 2016, and from March and December 2016.  Those readings are, respectively, 157/93, 127/82, 115/79, and 167/110.  

At the outset of analysis, the Board notes the rating criteria for hypertension take into account the ameliorative effects of medication.  As such, the Board is not required to discount the ameliorative effects of the medications when evaluating the Veteran's hypertension.  McCarroll v. McDonald, 28 Vet. App. 267, 271 (2016); See Jones v. Shinseki, 26 Vet. App. 56 (2012).  

Based on the evidence of record, and affording the Veteran the benefit of the doubt, the Board finds the Veteran's hypertension has warranted an initial disability rating of 20 percent for the period of the claim.  This follows because the Veteran's diastolic pressure has predominantly been 110.  In particular, this was the case noted in the Veteran's general medical examination report conducted in February 2010.  However, the Veteran has also had a diastolic blood pressure of 110 in December 2016.  Therefore, an initial disability rating of 20 percent is warranted.  

To the extent the Veteran claims entitlement to a disability rating in excess of 20 percent, the Board finds the evidence of record preponderates against such a finding.  This is because the Veteran's diastolic pressure has not been 120 or more, predominantly.  In fact, the record does not contain one instance in which the diastolic pressure went above 110.  

The Board has considered staged ratings, but as the ratable criteria have been consistent over the period on appeal, it concludes that staged ratings are not appropriate.  See Hart v. Mansfield, 21 Vet. App. 505, 510 (2007) ("staged ratings are appropriate . . . when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.").

ORDER

Entitlement to an initial evaluation of 20 percent for hypertension is granted.  




____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


